Title: From George Washington to the U.S. Senate, 19 May 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States 19th May 1796.
        
        I nominate
        Rufus King, of New York, to be the minister Plenipotentiary of the United States at the Court of Great Britain, in the room of Thomas Pinckney, who desires to be recalled.
        David Humphreys, of Connecticut, to be the minister Plenipotentiary of the United States at the Court of Spain; William Short, the Resident Minister to that Court having desired to be recalled.
        
          Go: Washington
        
      